EXECUTION VERSION

 

 

AMENDMENT NO. 2

to

CREDIT AGREEMENT

among

SEI INVESTMENTS COMPANY,

THE LENDERS,

JPMORGAN CHASE BANK, N.A.,

As Administrative Agent,

BANK OF AMERICA, N.A.,

MANUFACTURERS AND TRADERS TRUST COMPANY

and

PNC BANK, NATIONAL ASSOCIATION,

as Documentation Agents,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent

Dated as of

March 19, 2008

 

 

J.P. MORGAN SECURITIES INC.,

WACHOVIA CAPITAL MARKETS, LLC

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This Amendment (this “Amendment”) is entered into as of March 19, 2008 by and
among SEI Investments Company, a Pennsylvania corporation (the “Borrower”),
JPMorgan Chase Bank, N.A., individually and as administrative agent (the
“Administrative Agent”), and the other financial institutions signatory hereto
(the “Lenders”).

RECITALS

A. The Borrower, the Administrative Agent and the financial institutions party
thereto (the “Existing Lenders”) have entered into that certain Credit Agreement
dated as of July 25, 2007 (as amended, the “Credit Agreement”). Unless otherwise
specified herein each capitalized term used in this Amendment shall have the
meaning ascribed to it by the Credit Agreement.

B. The Borrower, the Administrative Agent and the undersigned Lenders wish to
amend the Credit Agreement on the terms and conditions set forth below.

C. The undersigned financial institutions which are not currently party to the
Credit Agreement (the “New Lenders”) wish to become Lenders with the respective
Commitments set forth on Schedule 1 hereto.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Amendments to Credit Agreement. Upon the Effective Date (as defined below),
the following provisions will be amended as set forth below:

(a) The first sentence of Section 2.7(ii) of the Credit Agreement is amended and
restated in its entirety to read as follows:

“The Borrower may, at its option at any time prior to the date of a reduction in
the Aggregate Commitment pursuant to Section 2.7(i), seek to increase the amount
of the Aggregate Commitment up to a maximum of $400,000,000, in a minimum amount
of $20,000,000 (or such lesser amount as may be acceptable to the Administrative
Agent), upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, which notice shall specify the amount of any such increase
and shall be delivered at a time when no Default or Unmatured Default has
occurred and is continuing.”

(b) Clause (i) of the third sentence of Section 2.21.2 of the Credit Agreement
is amended in its entirety to read as follows; “(i) the LC Exposure shall not
exceed $200,000,000 and”.

(c) Section 6.18(iv) is amended in its entirety to read as follows:

“(iv) any guaranty entered into pursuant to Section 6.22 or guaranty of
Indebtedness permitted by Section 6.11 and (v) any guaranty by the Borrower of
obligations of its Subsidiaries which (a) do not constitute Indebtedness and
(b) arise under customer agreements entered into by such Subsidiaries in the
ordinary course of business.”



--------------------------------------------------------------------------------

(d) Schedule 1 to the Credit Agreement is amended and restated in its entirety
by Schedule 1 attached hereto.

2. Waiver/Confirmation. The Administrative Agent and the Lenders hereby waive
any non-compliance by the Borrower with the notice provisions of Section 2.7(ii)
with respect to the increase in the Aggregate Commitment contemplated hereby.
The Administrative Agent confirms that this Amendment is a satisfactory document
for purposes of the third sentence of Section 2.7(ii) and confirms that each New
Lender is acceptable to it.

3. Other Agreements. Each New Lender hereby acknowledges and agrees that
henceforth it shall be a “Lender” for all purposes of the Credit Agreement with
a Commitment as specified in Schedule 1 hereto and with all corresponding rights
and obligations. Each Existing Lender whose Commitment is increased hereby
consents and agrees to such increase. Each of the Existing Lenders and New
Lenders hereby agrees that, upon the Effective Date, its participation interest
in currently outstanding and future Letters of Credit shall be determined by
reference to its Applicable Percentage, giving effect hereto (as such Applicable
Percentage may from time to time hereafter be modified pursuant to the terms of
the Credit Agreement). The parties hereby acknowledge that the $100,000,000
increase in the Aggregate Commitment reflected on Schedule 1 hereto shall be
deemed to utilize a corresponding amount of Aggregate Commitment increase
availability under Section 2.7(ii) and that, after the Effective Date, the
remaining Aggregate Commitment increase availability under such section is
$100,000,000.

4. Representations and Warranties of the Borrower. The Borrower represents and
warrants that:

(a) The Borrower has the power and authority and legal right to execute and
deliver this Amendment and to perform its obligations hereunder. The execution
and delivery by the Borrower of this Amendment and the performance of its
obligations hereunder have been duly authorized by proper corporate proceedings,
and this Amendment is a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally;

(b) Each of the representations and warranties contained in the Credit Agreement
(treating this Amendment as a Loan Document) is true and correct in all material
respects on and as of the date hereof as if made on the date hereof except to
the extent such representation or warranty is stated to relate solely to an
earlier date in which case such representation or warranty shall have been true
and correct in all material respects as of such earlier date; and

 

-3-



--------------------------------------------------------------------------------

(c) After giving effect to this Amendment, no Default or Unmatured Default has
occurred and is continuing.

5. Effective Date. This Amendment shall become effective upon the date (the
“Effective Date”) of satisfaction of the following conditions:

(a) the execution and delivery hereof by the Borrower, the Administrative Agent,
the Required Lenders (without respect to whether it has been executed and
delivered by all the “Lenders” as defined in the Credit Agreement); and each of
the New Lenders;

(b) the Borrower shall have paid all fees due and payable pursuant to the Fee
Letter dated as of February 14, 2008;

(c) if, giving effect to the incremental Commitments reflected on Schedule 1
hereto, the Applicable Percentage of any Lender is different than its Applicable
Percentage immediately prior to the effectiveness of this Amendment, the
Borrower shall have repaid all principal, interest and fees outstanding
hereunder as of the date hereof (and the Lenders hereby waive any notice of such
prepayment); provided, that, subject to the terms of the Credit Agreement, the
Borrower may reborrow such amounts from the Lenders in accordance with the
Applicable Percentages represented by the Commitments set forth on Schedule 1
hereto;

(d) the execution and delivery by the Guarantors of an Affirmation of Guaranty
in the form of Exhibit A hereto; and

(e) Copies, certified by the Secretary or Assistant Secretary of the Borrower of
the Borrower’s Board of Directors’ resolutions and of resolutions or actions of
any other body authorizing the execution of this Amendment.

6. Reference to and Effect Upon the Credit Agreement.

(a) Except as specifically amended or waived above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Loan Document, nor constitute a
waiver of any provision of the Credit Agreement or any Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

7. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.6 of the Credit Agreement to reimburse the Administrative Agent for
all out-of-pocket expenses incurred by the Administrative Agent in connection
with the preparation, negotiation, execution, delivery and distribution of this
Amendment, including but not limited to the fees, charges and disbursements of
attorneys for the Administrative Agent with respect thereto.

 

-4-



--------------------------------------------------------------------------------

8. Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws of the State of New York.

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument.

[signature page follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

SEI INVESTMENTS COMPANY, as Borrower By:  

/s/ Dennis J. McGonigle

Name:   Dennis J. McGonigle Title:   Chief Financial Officer JPMORGAN CHASE
BANK, N.A., individually and as Administrative Agent By:  

/s/ Sergey Sherman

Name:   Sergey Sherman Title:   Vice President WACHOVIA BANK, NATIONAL
ASSOCIATION By:  

/s/ Karin Samuel

Name:   Karin Samuel Title:   Director BANK OF AMERICA, N.A. By:  

/s/ Joshua A. Podietz

Name:   Joshua A. Podietz Title:   Senior Vice President

MANUFACTURERS AND TRADERS TRUST

COMPANY

By:  

/s/ Brian J. Sohocki

Name:   Brian J. Sohocki Title:   Vice President PNC BANK, NATIONAL ASSOCIATION
By:  

/s/ Kristine Manili

Name:   Kristine Manili Title:   Vice President

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

THE BANK OF NEW YORK By:  

/s/ Christopher M. Thompson

Name:   Christopher M. Thompson Title:   Vice President CITIZENS BANK OF
PENNSYLVANIA By:  

/s/ Dale R. Carr

Name:   Dale R. Carr Title:   Senior Vice President U.S. BANK, N.A. By:  

/s/ Patrick McGraw

Name:   Patrick McGraw Title:   Vice President U.S. Bank NA BANK HAPOALIM B.M.
By:  

 

Name:  

 

Title:  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Elizabeth S. Collins

Name:   Elizabeth S. Collins Title:   Sr. Vice President

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

EXHIBIT A

REAFFIRMATION OF GUARANTY

Each of the undersigned acknowledges receipt of a copy of Amendment No. 2 of the
Credit Agreement (the “Amendment”) dated as of March 19, 2008, consents to such
amendment and each of the transactions referenced therein and hereby reaffirms
its obligations under the Guaranty dated as of July 25, 2007 in favor of
JPMorgan Chase Bank, N.A., as Administrative Agent, and the Lenders (as defined
in the Amendment).

Dated as of March 19, 2008

 

SEI INVESTMENTS MANAGEMENT

CORPORATION, a Delaware corporation and

successor by merger to SEI Investments

Management Corporation II

By:  

/s/ Kathy Heilig

Name:   Kathy Heilig Title:   Vice President & Treasurer

SEI GLOBAL SERVICES, INC., a Delaware

corporation

By:  

/s/ Kathy Heilig

Name:   Kathy Heilig Title:   Treasurer SEI FUNDS, INC., a Delaware corporation
By:  

/s/ Kathy Heilig

Name:   Kathy Heilig Title:   Treasurer



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 32,000,000

Wachovia Bank, National Association

     39,000,000

Bank of America, N.A.

     39,000,000

Manufacturers and Traders Trust Company

     33,000,000

PNC Bank, National Association

     30,000,000

Citizens Bank of Pennsylvania

     30,000,000

U.S. Bank, N.A.

     30,000,000

The Bank of New York

     29,000,000

Wells Fargo Bank, National Association

     25,000,000

Bank Hapoalim B.M.

     13,000,000       

Total

   $ 300,000,000